Case 2:20-cv-04709-RSWL- KS. Document 10: Filed 06/05/20 Page 1 of 2 Page ID #:28
POS-010

 

Joseph KR Manning Jr Esq SBN 32338]
p~ MANNING LAW APC

20062 SW Birch St. Ste 200

Newport Beach, CA 92660

TELEPHONE $0. 949- 200-8755 FAX NQ. fOphanay:
E-MAIL ADDRESS /Qptonai:

ATTORNEY FOR Names: Plaintiff Anthony Bouyer, an individual
SUPERIOR COURT OF CALIFORNIA, COUNTY oF ,

ATTORNE’ OR PARTY WITHOUT ATTORNEY (Name, Siete Bar numba, Gnd addrasa): nn ae . FOR COURT USE ONLY

 

 

STREET ADDRESS:
MAING ADDRESS.
CITY AND ZIP CODE: ue
BRANCH NAME: CENTRAL DISTRICT OF CALIFORNIA
PLAINTIFF/PETITIONER: “ntbony Bouver , an individual i to CASE NUMBER: .
2:20 ov 04709 LSWwe

DEFENDANTIRESPONDENT- Kadima lnvesiments LLC a California limited liability company

 

PROOF OF SERVICE OF SUMMONS : DS : | Ret. No. of File No. NL 506

(Separate proof of. service is s required for. each party. served, Do

1. At the time of service | was at least 18  YRare, of ‘age and not, a party to this action, .
2. | served copies of: oo

a. ra summons
b. complaint
Altemative Dispute Resolution (ADR) package

Civil Case Cover Sheet (sarved i in complex « cases only)
cross-compiaint

 

 

 

 

Certification and Notice of Interested Parties. Notice to Parties of Court Directed ADR Program,
other (specify documents). ‘Notice of Case Assignment, Notice to Parties ADA. Disability: Access Litigation Application

- for Stav-and Early Mediation Pronosed Order : SS wees
. Party served (specify name of party. as shown WA On documents Served): Se

90086)

 

i
a

 

 

 

Kadima Investments LI Ca California limited ini company

   
  

b. [7] Person (other than the party i in item. 3a) served 0 on. behalf ofan entity or: of-as 8 an authorized agent nt fand not a person.
under item 5b an whom, substituted service was made). (specity ‘and relevonenip fo ihe te Party named i in fem 3a):
dovee Yi Manager of Legalzoom, com Inc. - Agent for Service ; ote : , ;

 

4. Address where the was served
101 N Brand Blyd th Floor, ‘Glendale CA 91203.

5. | served the party ‘chook proper box)

a. [7] by personal, service. i personally delivered the dodiuments listed in. item 2 to the. party or: person authorized to
receive service of process for.the party. a) on (date): 6/2/2020 (2) at {time}: 9:53 AM

b. C7] by substituted service. On (date): sa ae time): A left the documents, listed | in item, 2 with or
in the presence of (rare and ttle ¢ or. relationship to person indicated in item a. % a

(1) [=] (business) @ person, at least’ 48y years of age apparently in snaige: at the. oitice 0 or usual place of business
“of the person. to be served, t informed him or hero he: general nature ‘off the} Papers. oe

 

(2) [7] (home) a competent member. of the household (at! least 18 years of. age) at the ‘dwelling house or usual
place of: abode. of the: Party. | informed him OF: he of the general ature of the: Papers. a

(3) | (physical. address. unkr own) ar person. at least g: years. of: age apparently i in charge atthe ustial mailing
address of the person to! served, other thar a tee States Postal Service po office box. 4 informed
him or her of the genera no Oe

ure: of. the Papers. ot
(4) (] i thereafter mailed (by fi ret-class, ‘postage prepa copies of the. documents 10. ihe p person to be served

 

  
   
    

 

  

 

 

 

 

 

    

 

 

 

 

 

 

at the place where the copies were ‘eft (Code ch mailed the documents.on -
(datey, from. (cl): oo ied is attached.
(6) [TJ 4 attach a cece of # diligence sing actions taken first to o ater! personal service.
a we oe s , Page 4 of 2
rouse iriery ine ‘PROOF OF SERVICE, OF SUMMONS ae 1

POS-O10 {Rev January 4.2007]
 

Case 2:20-cv-04709-RSWL- KS, Document 10 Filed 06/05/20 “Page 2 of 2 Page ID #:29

 

PLAINTIFF/PETITIONER. Anthony Bouyer, ai individ Pe NS = . ae CASE NUMBER ,
. [2:20 ev 04709 BX R3WL- &

 

 

| DEFEND ANTIRESPONDENT. Kadima Investments LLCa California = liability company

 

5. co [7] by mailand acknowledgment of receipt of service. | mailed the documents listed in item 2 to the party, to the
address shown in item 4, by first-class mail, postage prepaid,

(1) on (date): : 42) from Aeity):
(3) [] with wo copies of the Notice and Acknowledgment of. Receipt and a postage-paid return envelope addressed

tome. (Atfach completed Notice and Acknowledgement: of Receipt 3 (Code Civ. Proc., § 415.30. }
(4) [7] to an address outside California with retum recaipt requested. {Code Civ. Proc., § at 5.40.)

d. [[_] by other means (specify means of service and: authorizing code section):

CJ Additonal page describing service is attached.

5. The "Notice to the Person. Served" (on the summons) was completed a5. follows:
a. [_] asan individual defendant. SN,

b. [—] as the person sued under the fictitious. name of fspecity):
c [7] as occupant. aa : Lo
d. On behalf of (specify): Kadima Investments LLC a California limited bi company mo
under the following Code. of Civil Procedure @ section: eR
[7] 416.10 (corporation) -. Ep as, 96 (eusiness organization, form unknown)
= 416. 20 (defunct comporation). os we Ga 3.60 Arninen) a ae
CI 416.30 (oint stock. companylassociation) Cs
CI 416.40 {association or Parmership)
CI 41650 (public entity)

7. Person who served papers

a. Name: Adriana M Achucarro - me
Address: 2390 E Grangewood Ave #530. Anaheim, CA 92800
Telephone number: 949-305-9108
The fee for service was: $ 69
fam: . 2

(1) Ll not a registered California process server. . a
Qn} exempt from registration under Business and Professions Code section 2235000).
(3) [¥_} a registered Califomia process server Do
(i) [7] owner [77] employes. | Independent contactor,

(li) Registration. No: 239g carer
(ii). County: Orange

8 [¥] tdectare under penalty of peniury under the laws sof the. State of California that the foregoing is true and correct.

 

ao

 

 

 

 

 

or
9. (2) tama California sheriff or marshal and ! leery iret the froin is, true end corre

  

 

 

Date: 6/3/2020 ep A foe yd
Adriana M Achucarro re ae >. TY AG a ie
(NAME GF PERSON WHO SERVED PAPERSISHERIEF OR MARSHAL) . oe jowe See
fo

 

Page Zof z

meee econ PROOF OF SERVICE OF SUMMONS
